DETAILED ACTION
First Page of Pre-Grant Publication

    PNG
    media_image1.png
    678
    527
    media_image1.png
    Greyscale

Continuity Data Map

    PNG
    media_image2.png
    440
    1055
    media_image2.png
    Greyscale




    PNG
    media_image3.png
    248
    411
    media_image3.png
    Greyscale



Continuity Data Map for 14/378,322 & 14/990,769

    PNG
    media_image4.png
    630
    769
    media_image4.png
    Greyscale


Priority
It is noted that there is a problem (i.e., “Data” “not consistent”) with Applicant’s Priority Claim:

    PNG
    media_image5.png
    123
    634
    media_image5.png
    Greyscale

This should be resolved at Applicant’s earliest convenience.
Application Data Sheets
Applicant’s Application Data Sheets are again acknowledged:

    PNG
    media_image6.png
    195
    705
    media_image6.png
    Greyscale

	Pending Claim Tree

    PNG
    media_image7.png
    470
    599
    media_image7.png
    Greyscale

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on June 23, 2022 has been entered.
Election/Restrictions
Applicant’s Election Response of November 29, 2021 is acknowledged:

    PNG
    media_image8.png
    370
    890
    media_image8.png
    Greyscale














 Terminal Disclaimers
	The Terminal Disclaimer filed on June 23, 2022 with respect to U.S. Patent No. 10,926,201 (14/990,769) has been APPROVED:

    PNG
    media_image9.png
    557
    957
    media_image9.png
    Greyscale

The Terminal Disclaimer filed on May 13, 2021 with respect to U.S. Patent No. 10,702,804 (16/161,049) has been APPROVED:

    PNG
    media_image10.png
    566
    966
    media_image10.png
    Greyscale

Claim Rejections - 35 USC § 103
Claims 6-7 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over the combined teachings of LIBERMAN (US 2015/0034569 A1) and CLENDENEN (US 4,308,141). See published claim 9 of LIBERMAN and the balance of the disclosure. Since this is Applicants’ own prior application, claim limitation correspondence is submitted to be self-evident.
The Amendment of June 23, 2022 introduced the following language, which does not appear to be expressly disclosed by LIBERMAN, into independent claim 6:

    PNG
    media_image11.png
    140
    865
    media_image11.png
    Greyscale

CLENDENEN, discloses the use of “jack means for selectively raising and lowering the hood” in a similar system. 
CLENDENEN discloses:
Centrally depending from the movable platform 37 is the hood assembly 38. A backwash tube 44 interconnects the peak of a pyramidal portion 46 of the hood assembly 38 with the inlet port of a backwash pump 47. Interposed between the backwash pump 47 and the top of the tube 44 is a support plate 48. Hydraulic rams 49 are positioned between each corner of the plate 48 and the top of the platform 37. A circular tube aperture 50 allows the backwash tube 44 to slide vertically relative to the movable platform 37. Through selective actuation of the rams 49, then, the entire hood assembly 38 can be raised or lowered through a limited range.

    PNG
    media_image12.png
    578
    520
    media_image12.png
    Greyscale

	
In view of the teachings of CLENDENEN, it would have been obvious to employ or incorporate the “jack means” or hydraulic piston scheme in the system of LIBERMAN in order to aid in raising or lowering the hood or enclosure.

    PNG
    media_image13.png
    559
    472
    media_image13.png
    Greyscale

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over the combined teachings of LIBERMAN (US 2015/0034569 A1) and CLENDENEN (US 4,308,141) as applied against claims 6,7 and 9 above, and further in view of BUNCH (US 5,655,245).  
Claim 10, dependent from independent claim 6, now specifies:
wherein the enclosure comprises vertical side walls with a roof, the free ends of the side walls forming the open lower end of the enclosure, the free ends are connected to the side walls at connection points having a cross- sectional area identical to the cross-sectional area of the upper part of the enclosure, the free ends converging directly from the connection points to provide the open lower end with a smaller cross-sectional area than the upper part of the enclosure.

BUNCH, in a localized gravel cleaner discloses:

    PNG
    media_image14.png
    443
    503
    media_image14.png
    Greyscale

	BUNCH discloses:

(12)   After passing the jets from the manifold, the debris and gravel are drawn into the upper housing. Because the upper housing is of greater diameter than the lower housing, water flows through the upper housing at a lower velocity. The water flow in the upper housing is maintained at a rate that is insufficient to draw the relatively weighty gravel into the outlet, but is sufficient to draw out the lighter debris. The water and debris pumped through the outlet may be passed to a filter that filters the debris from the pond water. The filtered pond water can be returned to the pond, while the washed gravel falls back to the pond though the inlet port.

Although, not relied upon for an angular orientation in any way, BUNCH depicts an “angled” (which clearly has a vertical component) as perhaps a preferred embodiment. A patent is available for all that it teaches. Thus, while an “angled” version of BUNCH is described, use of alternate angles is clearly taught, the following is taught at column 4, lines 55-50:
Furthermore, the bottom end of the gravel cleaner need not be angled or can have a different angle than depicted, whichever is more comfortable for a particular operator.

In view of the teachings of BUNCH, it would have been obvious to reduce the cross-sectional area of the lower portion of the enclosure of the system of LIBERMAN and CLENDENEN as applied above, in order to achieve the same functions as stated above – removal of light contaminants with an upper section velocity insufficient to remove/entrain the gravel/media.
Absent an express showing of criticality or unexpected results specifically attributable to the limitations recited above, that are seen to constitute nothing more than mere changes in shape, and not sufficient to patentably distinguish the instant claimed invention over the combined teachings of LIBERMAN, CLENDENEN and BUNCH (US 5,655,245).
Claim Rejections - 35 USC § 102/103
Claim 11 is rejected under 35 U.S.C. 102(A1/A2) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over GB 2493052 A. As this is most, if not all of the presently named inventors’ prior patent, claim limitation correspondence should be self-evident. Any process limitations that may not be expressly stated are submitted to be inherent, merely articulating consequential functioning of the disclosed system (e.g., Fig. 2, etc.). 

    PNG
    media_image15.png
    739
    551
    media_image15.png
    Greyscale


Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over GB 2493052 A as applied to claim 11 above, and further in view of BUNCH (US 5,655,245).  
	Claim 12, dependent from independent claim 11, now specifies:
wherein the enclosure comprises side walls with a roof, the free ends of the side walls forming the open lower end of the enclosure, the free ends are connected to the side walls at connection points having a cross- sectional area identical to the cross-sectional area of the upper part of the enclosure, the free ends converging directly from the connection points (i) to provide the open lower end with a smaller cross-sectional area than the upper part of the enclosure, and (ii) such that a cross-sectional area at each point along the free ends from the connection points to the open lower end becomes successively smaller.

The above recited limitation of dependent claim 12 does not appear to be expressly disclosed by GB 2493052 A.
	BUNCH, in a localized gravel cleaner discloses:

    PNG
    media_image14.png
    443
    503
    media_image14.png
    Greyscale

	BUNCH discloses:

(12)   After passing the jets from the manifold, the debris and gravel are drawn into the upper housing. Because the upper housing is of greater diameter than the lower housing, water flows through the upper housing at a lower velocity. The water flow in the upper housing is maintained at a rate that is insufficient to draw the relatively weighty gravel into the outlet, but is sufficient to draw out the lighter debris. The water and debris pumped through the outlet may be passed to a filter that filters the debris from the pond water. The filtered pond water can be returned to the pond, while the washed gravel falls back to the pond though the inlet port.
Although, not relied upon for an angular orientation in any way, BUNCH depicts an “angled” (which clearly has a vertical component) as perhaps a preferred embodiment. A patent is available for all that it teaches. Thus, while an “angled” version of BUNCH is described, use of alternate angles is clearly taught, the following is taught at column 4, lines 55-50:
Furthermore, the bottom end of the gravel cleaner need not be angled or can have a different angle than depicted, whichever is more comfortable for a particular operator.

In view of the teachings of BUNCH, it would have been obvious to reduce the cross-sectional area of the lower portion of the enclosure of GB 2493052 A as taught by BUNCH in order to achieve the same functions as stated above – removal of light contaminants with an upper section velocity insufficient to remove/entrain the gravel/media.
Absent an express showing of criticality or unexpected results specifically attributable to the limitations recited above, that are seen to constitute nothing more than mere changes in shape, and not sufficient to patentably distinguish the instant claimed invention over the combined teachings of GB 2493052 A and BUNCH (US 5,655,245).
Claim Rejections - 35 USC § 103
Claims 13-16 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over the combined teachings of LIBERMAN (US 2015/0034569 A1 – Published Feb. 15, 2015) and BUNCH (US 5,655,245). See published claim 9 of LIBERMAN and the balance of the disclosure. Since this is Applicants’ own prior application, claim limitation correspondence is submitted to be self-evident.
LIBERMAN does not appear to expressly disclose the following as recited in independent claim 13:
wherein the enclosure comprises vertical side walls with a roof, the free ends of the side walls forming an open lower end of the enclosure, the free ends are connected to the side walls at connection points having a cross-sectional area identical to the cross-sectional area of the upper part of the enclosure, the free ends converging directly from the connection points (i) to provide the open lower end with a smaller cross-sectional area than the upper part of the enclosure, and (ii) such that a cross-sectional area at each point along the free ends from the connection points to the open lower end becomes successively smaller.

BUNCH, in a localized gravel cleaner discloses:

    PNG
    media_image14.png
    443
    503
    media_image14.png
    Greyscale

	BUNCH discloses:

(12)   After passing the jets from the manifold, the debris and gravel are drawn into the upper housing. Because the upper housing is of greater diameter than the lower housing, water flows through the upper housing at a lower velocity. The water flow in the upper housing is maintained at a rate that is insufficient to draw the relatively weighty gravel into the outlet, but is sufficient to draw out the lighter debris. The water and debris pumped through the outlet may be passed to a filter that filters the debris from the pond water. The filtered pond water can be returned to the pond, while the washed gravel falls back to the pond though the inlet port.

Although, not relied upon for an angular orientation in any way, BUNCH depicts an “angled” (which clearly has a vertical component) as perhaps a preferred embodiment.  A patent is available for all that it teaches. Thus, while an “angled” version of BUNCH is described, use of alternate angles is clearly taught, the following is taught at column 4, lines 55-50:
Furthermore, the bottom end of the gravel cleaner need not be angled or can have a different angle than depicted, whichever is more comfortable for a particular operator.

In view of the teachings of BUNCH, it would have been obvious to reduce the cross-sectional area of the lower portion of the enclosure of LIBERMAN (US 2015/0034569 A1) as taught by BUNCH in order to achieve the same functions as stated above – removal of light contaminants with an upper section velocity insufficient to remove/entrain the gravel/media.
Absent an express showing of criticality or unexpected results specifically attributable to the limitations recited above, that are seen to constitute nothing more than mere changes in shape, and not sufficient to patentably distinguish the instant claimed invention over the combined teachings of LIBERMAN (US 2015/0034569 A1) and BUNCH (US 5,655,245).


    PNG
    media_image16.png
    471
    607
    media_image16.png
    Greyscale



    PNG
    media_image17.png
    463
    604
    media_image17.png
    Greyscale

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over the combined teachings of LIBERMAN (US 2015/0034569 A1 – Published Feb. 15, 2015) and BUNCH (US 5,655,245) as applied to claims 13-16 and 18 above, and further in view of CLENDENEN (US 4,308,141).
Claim 17, dependent from independent claim 13, specifies:
wherein the enclosure is connected to a mechanical member configured to forcibly drive the enclosure into the filter media and to release the force prior to contact of the open lower end of the enclosure with the drainage layer.

This “mechanical member” is not expressly taught by LIBERMAN as applied above.
CLENDENEN discloses:
Centrally depending from the movable platform 37 is the hood assembly 38. A backwash tube 44 interconnects the peak of a pyramidal portion 46 of the hood assembly 38 with the inlet port of a backwash pump 47. Interposed between the backwash pump 47 and the top of the tube 44 is a support plate 48. Hydraulic rams 49 are positioned between each corner of the plate 48 and the top of the platform 37. A circular tube aperture 50 allows the backwash tube 44 to slide vertically relative to the movable platform 37. Through selective actuation of the rams 49, then, the entire hood assembly 38 can be raised or lowered through a limited range.
In view of the teachings of CLENDENEN, it would have been obvious to employ or incorporate the “jack means” or hydraulic piston scheme in the system of LIBERMAN in order to aid in raising or lowering the hood or enclosure.

    PNG
    media_image13.png
    559
    472
    media_image13.png
    Greyscale


Claim Rejections - 35 USC § 112
Claims 9 and 18 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends.  It is unclear how dependent claims 9 & 18 further limits independent claims 6 and 13 from which they respectively depend, since lines 4-5 of independent claim 6 specifies, “until it is supported on the drainage layer” and lines 3-4 of independent claim 13 specifies, “the enclosure contacts and is supported on the drainage layer.”  If the enclosure is specified to be “supported on the drainage layer,” it is unclear how claims 9 and 18 further limit claims 6 and 13. Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 112
Claims 6,7 and 9-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
It is unclear what Applicants intend by the recitation, “a mechanical member configured to forcibly drive,” as it used in claims 6 and 17.  It is unclear what specific structure this language is intended to define. This language is not seen to comport with the requirement that the claims particularly point out and distinctly claim the subject matter which Applicant regards as his invention. Absent a clear recitation of the nature of configuration and the structure attendant therewith, these claims are indefinite. The metes and bounds of patent protection sought are not clearly ascertainable. Additionally, the claim is not seen to put potential infringers on clear notice as to what constitutes infringement. For these reasons, the claims are seen to be vague and indefinite.
The claims employ the language, “sinking,” “moving,” “raising” and “forcibly drive.” It is unclear how these recitations differ from each other.
In claims 6 and 11, it is unclear how one ever gets to the conditional “sinking” step, as no step to accomplish the conditional “once an open end of the enclosure is immersed” is positively recited. Moreover, it is unclear why that precursor step is not recited before the sinking step.
In claim 13, it is unclear how the step of “raising” differs from the step of “introducing air.” The only disclosed method of “raising” is by “injecting air.”
	It is unclear how claim 7 further limits claim 6, since 6 specifies “sinking an enclosure into the media until the enclosure is supported on the drainage layer.” Where does it “move?”
	In claim 9, it is unclear how the language of the claim further limits the manipulative steps already specified in claim 6. 
	In claim 18, it is unclear how the language of the claim further limits the manipulative steps already specified in claim 13.
Response to Arguments
Applicant, in the Remarks of June 23, 2022 has argued:
Applicant respectfully submits that the teachings of Bunch do not recite the claimed enclosure and side walls. Bunch relates to a gravel cleaner that has "an upper tubular housing" (reference number 18) connected to "a lower tubular housing" (reference number 20). See Bunch, col. 2, lines 45-50. The upper end (reference number 29) of this lower housing are connected to "an inwardly tapering lower portion" (reference number 28) of the upper housing. 
See id. at col. 2, lines 50-55. Thus, as shown in Figure 1, the upper housing has a cross-sectional area that narrows to lower portion 28, which is the part of the upper housing at which the lower housing 20 is attached. The gravel cleaner of Bunch is therefore different than the claimed enclosure, which has, inter alia, "free ends [that] are connected to the side walls at connection points having a cross-sectional area identical to the cross-sectional area of the upper part of the enclosure." See, e.g., claim 10 (emphasis added). The lower housing 20 is attached to the upper housing 18 at connection points (lower portion 28 of the upper housing) that have a cross- sectional area different from the cross-sectional area of the upper housing. As shown in Figure 1, the lower portion 28, at which the lower housing is connected to the upper housing, has a smaller cross-sectional area than the upper housing itself. Indeed, Bunch explicitly states that the upper housing narrows to "an inwardly tapering lower portion." See Bunch, lines 50-55 (emphasis added). Thus, by definition, the connection points to the lower housing have a cross-sectional area not identical to the cross-sectional area of the upper housing. See id at Figure 1. Bunch therefore neither discloses nor teaches the claimed enclosure. 
Nevertheless, despite the above, Applicant has, solely to expedite prosecution, amended the instant claims herein to recite that the enclosure comprises (1) "vertical side walls with a roof," see, e.g., claims 10 and 13, and (2) free ends "such that a cross-sectional area at each point along the free ends from the connection points to the open lower end becomes successively smaller," see, e.g., claims 12 - 13. Applicant avers that the aforementioned further distinguishes Bunch for at least the below reasons. 
Bunch recites that the lower housing of the gravel cleaner has a bottom end (reference number 36) that "is formed at an acute angle of about forty-five degrees to a longitudinal axis" of the body of the gravel cleaner. See Bunch, col. 2, lines 58-60. The walls of the lower housing therefore are also at the same angle. See id. at Fig. 1. Thus, Bunch explicitly fails to recite an enclosure that has vertical side walls with a roof. See, e.g., claims 10 and 13. Neither the walls of the lower housing nor the walls of the upper housing are vertical. See Bunch, Fig. 1. Indeed, the slanted walls of Bunch are necessary "so that the bottom end 36 is parallel with the surface of the gravel" and to permit "the operator to have greater control over [the cleaner] while putting less strain on the operator's back." See id. at col. 3, lines 37-43. 
Additionally, Bunch fails to disclose or teach that "a cross-sectional area at each point along the free ends from the connection points to the open lower end becomes successively smaller." See, e.g., claims 12 - 13 and Fig. 1. In Bunch, the walls of the lower housing are parallel to each other. See Bunch, Fig. 1. Thus, by definition, the cross-sectional area at each point along the lower housing from (i) the connection points (i.e., from upper end 29 of the lower housing) to (ii) the opening at bottom end 36 is identical. See id. That is, these cross-sectional areas do not become successively smaller towards the open lower end. By contrast, the cross- sectional area along the free ends. 
For at least the above reasons, Applicant respectfully submits that the instant claims are patentable over Liberman, GB, and Bunch, either singly or in any combination. 
Reconsideration and withdrawal of the rejections of claims 6 - 18 is therefore respectfully requested.
With respect to claim 9, base claim 6 specifies that the specified action is accomplished “by reducing air pressure.” Does Applicant intend to specify that the pressure differential causes the “moving”?
Applicant’s arguments with respect to the shape of the enclosure, and the characterization as “different” without even an allegation of criticality, are noted. A mere difference in shape, is insufficient to justify the grant of a United States Patent.
With respect to the “vertical” arguments, BUNCH depicts an “angled” (which clearly has a vertical component) as perhaps a preferred embodiment, a patent is available for all that it teaches. Thus, while an “angled” version of BUNCH is described, use of alternate angles is clearly taught, the flowing is taught at column 4, lines 55-50:
Furthermore, the bottom end of the gravel cleaner need not be angled or can have a different angle than depicted, whichever is more comfortable for a particular operator.

	The BUNCH reference is in NO WAY relied upon for its angular orientation. It is relied upon for its teaching of an upper housing that is of greater diameter than the lower housing, where water flows through the upper housing at a lower velocity. The water flow in the upper housing is maintained at a rate that is insufficient to draw the relatively weighty gravel into the outlet, but is sufficient to draw out the lighter debris.
Information Disclosure Statement
The disclosure of prior art (e.g., Fig. 2) in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  
As an aid to guidance in complying with 37 CFR §§ 1.56, 1.97 and 1.98, Chapter 2000 of the MPEP has been written.
MPEP § 2001.06(b) [R-2]    Information Relating to or From Copending United States Patent Applications
The individuals covered by 37 CFR 1.56 have a duty to bring to the attention of the examiner, or other Office official involved with the examination of a particular application, information within their knowledge as to other copending United States applications which are “material to patentability” of the application in question. As set forth by the court in Armour & Co. v. Swift & Co., 466 F.2d 767, 779, 175 USPQ 70, 79 (7th Cir.1972):
[W]e think that it is unfair to the busy examiner, no matter how diligent and well informed he may be, to assume that he retains details of every pending file in his mind when he is reviewing a particular application . . . [T]he applicant has the burden of presenting the examiner with a complete and accurate record to support the allowance of letters patent.

See also MPEP § 2004, paragraph 9.
Accordingly, the individuals covered by 37 CFR 1.56 cannot assume that the examiner of a particular application is necessarily aware of other applications which are “material to patentability” of the application in question, but must instead bring such other applications to the attention of the examiner. See Dayco Prod., Inc. v. Total Containment, Inc., 329 F.3d 1358, 1365-69, 66 USPQ2d 1801, 1806-08 (Fed. Cir. 2003).  For example, if a particular inventor has different applications pending in which similar subject matter but patentably indistinct claims are present that fact must be disclosed to the examiner of each of the involved applications. Similarly, the prior art references from one application must be made of record in another subsequent application if such prior art references are “material to patentability” of the subsequent application.>See Dayco Prod., 329 F.3d at 1369, 66 USPQ2d at 1808.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Primary Examiner, Robert James Popovics whose telephone number is (571) 272-1164.  The examiner can normally be reached from 10:00 AM - 6:00 PM.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ROBERT J POPOVICS/           Primary Examiner
Art Unit 1776